Title: From George Washington to Edmund Randolph, 12 April 1780
From: Washington, George
To: Randolph, Edmund


          12 April 1780. GW asks Randolph to undertake settlement of disputes among those holding mortgages on George Mercer’s lands in Virginia that GW sold prior to the war while acting under Mercer’s power of attorney. GW desired this “interesting & intricate” legal matter “brought to a conclusion at the ensuing Court.” GW promised Randolph that he would “take occasion in the course of a few Weeks to write you again” with pertinent records, including “a state of the transactions since, with respect to the business—of the Debts collected—of the application of the money—& what proportion still remains unpaid.” GW eagerly anticipated Randolph’s reply.
        